Citation Nr: 0209098	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  02-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to restoration of a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) for the period from January 1, 1990 to 
April 7, 2000.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In July 2002, the Board received from the veteran a motion to 
advance his case on the docket.  See 38 C.F.R. § 20.900(c) 
(2001).  However, it is emphasized that the veteran's case 
came before the undersigned for consideration that same month 
under the Board's usual case docketing and distribution 
procedures.  Accordingly, the Board finds that the veteran's 
motion for advancement on the docket is moot.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO granted TDIU in a November 1978 rating action, 
effective from May 4, 1978.  

3.  The RO's May 1985 rating decision terminated the 
veteran's TDIU award effective August 1, 1985.  The Board's 
October 2001 decision reversed that decision on the basis of 
clear and unmistakable error.   

4.  The veteran was employed as a National Service Officer 
for a veterans service organization from August 1989 to April 
2000.  There is no evidence or allegation that the veteran 
ever had any intervening break in employment.  At the time he 
terminated that employment, the veteran was working on a 
full-time basis and earning $51,000.00 a year.  

5.  Proper application of VA law and regulations yields a 
termination date for TDIU no earlier than November 30, 1990.  



CONCLUSION OF LAW

TDIU is restored for the period from January 1, 1990 to 
November 30, 1990 only.  38 U.S.C.A. §§ 1155, 1163, 5107, 
5112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.105, 3.343(c), 3.501, 4.3, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
December 2001 rating decision and April 2002 statement of the 
case, the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  With respect to the duty to assist, 
the Board emphasizes that the disposition of the claim relies 
principally on the application of statutes and regulations to 
evidence historically of record.  The Board finds no 
reasonable basis for securing, or assisting the veteran in 
securing, any additional VA or private evidence.  Finally, 
the veteran has had ample opportunity to present evidence and 
argument in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The RO granted service connection for a low back disability 
in a December 1976 rating action.  At that time, it assigned 
a 20 percent disability rating effective from the date of the 
veteran's June 1976 claim.  Pursuant to a May 1978 claim for 
an increase, the RO awarded a 60 percent rating for the back 
disability, as well as TDIU, both effective from May 4, 1978.  

In a May 1985 rating action, the RO discontinued the 
veteran's TDIU, effective August 1, 1985, noting that he had 
been able to obtain and retain substantially gainful 
employment.  It continued the individual evaluations for each 
service-connected disability.  The veteran did not initiate 
an appeal of that decision upon notice from the RO.  

The veteran filed a claim in February 2000 seeking 
restoration of TDIU and alleging clear and unmistakable error 
(CUE) in the May 1985 rating action.  In April 2000, the 
veteran submitted a new claim for TDIU, alleging that he was 
currently unemployable.  The RO's August 2000 rating decision 
granted TDIU from April 8, 2000, but rejected the veteran's 
claim CUE in the prior rating action.  In an October 2001 
decision on appeal, the Board allowed the appeal, finding CUE 
in the May 1985 rating decision.  The Board indicated that 
the RO failed to follow the appropriate standard of proof for 
purposes of reducing the veteran's rating.  

The RO's December 2001 rating decision restored the veteran's 
TDIU, stating that he was entitled to the total rating from 
May 4, 1978 to January 1, 1990.  The RO explained that the 
veteran became successfully re-employed in August 1989.  It 
was expected that the RO would have terminated entitlement to 
TDIU effective January 1, 1990.  The RO further noted that 
the veteran had been employed from August 1989 to April 2000 
as a National Service Officer for a veteran's service 
organization.  At the time he ended that employment, he was 
working 40 hours a week and earning $51,000.00 per year.  The 
RO continued entitlement to TDIU from April 8, 2000.  The 
veteran timely perfected an appeal of this decision.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  A total disability rating for compensation purposes 
may be assigned on the basis of individual unemployability: 
that is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  If 
clear and unmistakable error is established, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision. Id.  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(e).  

The notice of the proposed reduction must also advise the 
beneficiary that he will have an opportunity for a 
predetermination hearing, provided that a request for such a 
hearing is received by VA within 30 days from the date of the 
notice.  If a predetermination hearing is timely requested, 
benefit payments shall be continued at the previously 
established level pending a final determination concerning 
the proposed action.  38 C.F.R. § 3.105(i)(1).  Following the 
predetermination procedures, final action will be taken, with 
written notice of the final action issued to the beneficiary 
and his representative, setting forth the reasons therefor 
and the evidence upon which it is based.  38 C.F.R. § 
3.105(i)(2).  Where a reduction of benefits is warranted, the 
effective date of the final action shall be the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires.  38 C.F.R. § 
3.105(i)(2)(i).  See also 38 C.F.R. § 3.501(e)(2) (effective 
date of discontinuance of compensation when employability is 
regained).  

In reducing a rating of 100 percent service-connected 
disability based on individual unemployability, the 
provisions of 38 C.F.R. § 3.105(e) are for application but 
caution must be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  38 C.F.R. § 3.343(c)(1).  If a veteran with a 
total disability rating for compensation purposes based on 
individual unemployability begins to engage in a 
substantially gainful occupation during the period beginning 
after January 1, 1985, the veteran's rating may not be 
reduced solely on the basis of having secured and followed 
such substantially gainful occupation unless the veteran 
maintains the occupation for a period of 12 consecutive 
months.  Temporary interruptions in employment which are of 
short duration shall not be considered breaks in otherwise 
continuous employment.  38 C.F.R. § 3.343(c)(2).  See 
38 U.S.C.A. § 1163(a)(1).  

In this case, the veteran alleges that he is entitled to 
restoration of TDIU for the period from January 1, 1990 to 
April 8, 2000.  He essentially asserts that, if the RO 
followed the applicable law and regulations, it would be 
unable to reduce or terminate the TDIU rating from any point 
before April 8, 2000, at which time the RO determined that 
the veteran was again entitled to TDIU.       

The Board notes that the finding of CUE in the May 1985 
rating decision renders the action void ab initio, such that 
it is as if the rating decision were never promulgated.  
38 C.F.R. § 3.105(a).  See Sorakubo v. Principi, 16 Vet. App. 
120, 124 (2002).  See also Kitchens v. Brown, 7 Vet. App. 
320, 325 (1995) (holding that when an RO reduces a veteran's 
disability rating without observing the applicable VA 
regulations, the reduction is void ab initio).  Therefore, 
the veteran is continuously entitled to TDIU absent a proper 
reduction of the rating.   
  
Pursuant to VA regulations, a proper reduction requires 
notice to the veteran of the proposed action and final action 
that considers the evidence of record and any testimony 
offered by the veteran.  The Board notes that the combined 
effect of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.501(e)(2) is 
that a final rating reduction cannot be made effective for a 
minimum of 120 days after it was proposed in writing to the 
veteran.  Faust v. West, 13 Vet. App. 342, 354 (2000); Brown 
v. Brown, 5 Vet. App. 413, 418 (1993).  Because the RO could 
not have provided notice of a proposed reduction until after 
the October 2001 Board decision finding CUE in the May 1985 
rating decision, any proposed reduction could not be 
effective until after the RO had already determined that the 
veteran was again entitled to TDIU effective April 8, 2000.  
Therefore, strict application of VA regulations would render 
futile any attempt to terminate the veteran's TDIU.  

Thus, under those circumstances, VA would be required to pay 
to the veteran monetary compensation for a 100 percent rating 
based on individual unemployability from May 4, 1978 to April 
7, 2000, even though the veteran was employed on a full-time 
basis at a substantially gainful occupation from August 1989 
to April 2000.  The Board emphasizes that the veteran has not 
disputed any stated fact related to the nature of his 
employment, its duration, or his salary.  

The Board acknowledges that it is required to apply and 
follow all relevant statutes and regulations appropriate to 
the case before it.  Wilson v. West, 11 Vet. App. 383, 385-86 
(1998) (citations omitted).  However, the Board is not 
required to apply statutes and regulations in such a way as 
to yield an absurd result.  See Green v. Bock Laundry Mach. 
Co., 490 U.S. 504, 104 L. Ed. 2d 557, 109 S. Ct. 1981 (1989) 
(declining to apply the plain language of a rule of evidence 
because a literal reading of the rule would compel an odd 
result in the case); Timex V.I., Inc. v. United States, 157 
F.3d 879 (Fed. Cir. 1998) (stating that statutory 
construction that causes absurd results is to be avoided if 
at all possible); Kilpatrick v. Principi, 16 Vet. App. 1 
(2002) (citing precedent regarding the need to avoid an 
absurd result when interpreting a statute).  Because a 
literal interpretation of the applicable law and regulations 
in this case would clearly yield an absurd result, the Board 
will fashion a determination that is consistent with the 
overall spirit of the VA disability compensation system.  See 
generally 38 U.S.C.A. § 1155 (ratings awarded for service-
connected disability are intended to compensate the 
beneficiary for impairment to earning capacity).  

The record shows that the veteran became employed in August 
1989 as a National Service Officer.  Reduction of TDIU based 
on regained employability after January 1, 1985 requires that 
the veteran maintain the substantially gainful occupation for 
a period of 12 consecutive months.  38 C.F.R. § 3.343(c)(2).  
There is no evidence or allegation that the veteran had any 
break in employment until April 2000.  Therefore, 12 
consecutive months of maintained employment was demonstrated 
as of August 1990.  At that point, the RO would have issued 
the veteran and his representative, if any, a notice of 
proposal to reduce the TDIU based on the veteran's employment 
and all associated predetermination rights.  

Because the evidence shows that the veteran maintained full-
time employment at a substantially gainful occupation 
throughout the relevant time period, it may be reasonably 
assumed that there would be no significant evidence for 
consideration of continuing TDIU.  Thus, it is presumed that 
the RO would, in fact, have immediately rendered a final 
action terminating TDIU.  Pursuant to regulation, the 
earliest the reduction could be effective is 120 days from 
the date of written notice of the proposal to terminate.  
Assuming the RO issued its proposed rating action on August 
1, 1990 and the final rating action on October 1, 1990, the 
reduction would be effective November 30, 1990.  Accordingly, 
the Board finds that entitlement to restoration of TDIU is 
established from January 1, 1990 to November 30, 1990 only.  
38 U.S.C.A. §§ 1163, 5112; 38 C.F.R. §§ 3.105, 3.343(c), 
3.501.      


ORDER

Restoration of TDIU for the period from January 1, 1990 to 
November 30, 1990 is granted.  To that extent only, the 
appeal is granted.  

Restoration of TDIU for the period from December 1, 1990 to 
April 7, 2000 is denied.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

